Citation Nr: 0620995	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.  He did not serve either in combat or in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The Board remanded this claim in May 2005 so that additional 
evidence could be developed, as well as to address certain 
due process concerns.  

For the reason set out below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC. 
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran claims to be entitled to service connection for 
PTSD.  He alleges that he acquired this disorder as a result 
of being abused by drill instructors during boot camp at 
Parris Island, South Carolina.  See statement from veteran 
received in December 2003.  This abuse reportedly included 
being "punched in the face" by an instructor, and by being 
"kicked ... in the shin" by another.  He added that he did 
not report any of these incidents.  Id.  The RO, in January 
2003, denied service connection for PTSD, finding that, in 
pertinent part, that no evidence of a stressor in service had 
been demonstrated.  

Review of post-service VA medical records shows that various 
psychiatric disorders, to include PTSD, have been diagnosed.  
See outpatient treatment records dated in January 2004 and 
November 2005.  A January 2004 medical record submitted after 
the May 2005 remand shows that the veteran informed the 
examiner that suffered from "abuse" during Marine Corps 
training.  He added that he had flashbacks related to the 
"humiliation and treatment" he received from his superiors, 
and that he would essentially "kill" them if he could.  The 
examiner diagnosed PTSD, non combat type, and added "but 
seems to be related to his base training."  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The medical record shows that the veteran has not been 
afforded a comprehensive VA PTSD examination.  In light of 
the above-described January 2004 diagnosis of PTSD, and the 
opinion supplied by the medical examiner, a VA PTSD is in 
order in this case.  

Therefore, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the nature and etiology of any 
current psychiatric disability.  The 
examiner must review all pertinent 
medical and personnel records in the 
claims file and opine whether, at least 
as likely as not, the veteran has PTSD 
due to a verified in-service stressor.  
For purposes of this opinion, the 
examiner is to assume that the veteran 
may have been punched and kicked by 
Marine superiors during basic training.  
If the appellant does have PTSD due to 
his boot camp experience, the examiner 
must identify the symptoms supporting the 
diagnosis.  For any other diagnosed 
psychiatric disorder the examiner should 
opine whether it is at least as likely as 
not that the disorder is related to 
service.  The examiner must explain the 
rationale for all opinions given.  Use by 
the examiner of the "at least as likely 
as not" language cited above is 
required.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

